DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.  Claims 2, 6, 7, 10 and 11 have been cancelled and claims 1, 8, 16 and 19 have been amended.  Therefore, claims 1, 3-5, 8, 9 and 12-20 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-5, 8, 9 and 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2019/0011089) in view of Chen (US 2016/0183045) in view of Singh (US 2021/0124454) in view of Govindassamy (US 10609541). 
Regarding claim 1, Whiting disclose(s): An alert notification system comprising:
a portable device, being a portable flashlight ( [0006]; 6 et seq.), the portable device comprising wireless communication circuitry wherein the wireless communication circuitry is selected from a group of Bluetooth circuitry, Wi-Fi circuitry and wireless mobile communication circuitry ([145], transceiver 140 may be configured to communicate via one or more wireless standards such as Bluetooth (e.g., short-wavelength, ultra-high frequency (UHF) radio waves in the industrial, scientific, and medical (ISM) band from 2.4 to 2.485 GHz), near-field communication (NFC), Wi-Fi (e.g., Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards), etc. For example, wireless connectivity (e.g., RF 900 MHz or Wi-Fi) may be built in to the flashlight 100 to provide remote monitoring and control the flashlight 100 via one or more external communication devices 110),
 at least one sensor configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising a Global Positioning Satellite (GPS) locator ([0094]; a global positioning system (GPS) transmitter or receiver and [0144];) and the cellular communication ([0146]; cellular networks).
The above art/combination does not expressly disclose the at least one sensor using a GPS antenna and a LTE antenna, a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; a remote server wirelessly coupled to the portable device, the remote server configured to receive the output signal from the wireless communication circuitry of the portable device, retrieve from a storage medium a user’s emergency alert setting based on the identification information of the portable device, and transmit an alert notification based on the emergency alert setting; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor; wherein the portable device further comprises at least one control switch, the at least one control switch configured for activation of the emergency mode; wherein the activation of the emergency mode is triggered automatically based on a predetermined condition, the predetermined condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a detection by the accelerometer of a certain change in elevation within a predetermined period, and a detection by the accelerometer of a vibration above a certain threshold level

Chen teaches the at least one sensor using a GPS antenna and a LTE antenna (Fig. 4, 414 and 416 and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414 and para [40], radio source network is accessed via cellular antenna for position determination and see also [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36).
Singh teaches or suggests a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor ([0035]; 12 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.
Govindassamy teaches or suggests: a remote server wirelessly coupled to the portable device, the remote server configured to receive the output signal from the wireless communication circuitry of the portable device, retrieve from a storage medium a user’s emergency alert setting based on the identification information of the portable device, and transmit an alert notification based on the emergency alert setting; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor (Col 11, Il. 5- Col 12, Il. 65; Col 15, Il. 5-50; Col 9, Il. 7 et seq.); and 
wherein the portable device further comprises at least one control switch, the at least one control switch configured for activation of the emergency mode (Col 17, Il. 25-67; Col 9, Il. 25-35; the trigger may be at least one of an autonomous trigger, operation of a dedicated hardware button, operation of a soft key/button on a user interface menu of the client device, a voice activated command based on a voice recognition system, or simultaneously pressing two or more second buttons,);
the activation of the emergency mode is triggered automatically based on a predetermined condition, the predetermined condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a detection by the accelerometer of a certain change in elevation within a predetermined period, and a detection by the accelerometer of a vibration above a certain threshold level (Col 12, Il. 20-25; the autonomous trigger may be based on … detection of a predetermined change of acceleration of the client device, lack of a predetermined expected movement over a predetermined period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Regarding claim 3, the combination as applied above further teaches or suggests:
the remote server transmits an emergency medical service code to alert local authorities (Whiting [0144]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 4, the combination as applied above further teaches or suggests: 
the emergency alert setting includes a mobile phone number of at least one emergency contact, the remote server transmitting the alert notification to the at least one emergency contact by an SMS message (Whiting [0142]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1 and above claim(s)).

Regarding claim 5, the combination as applied above further teaches or suggests:
the at least one sensor further comprises a temperature sensor, an accelerometer, a pedometer, or any combination of any of the foregoing (Whiting [0147]; 6 et seq.;  Singh [0035], accelerometer and Govindassamy: Col 23 Il 25-42, accelerometer).

Regarding claim(s) 8, Whiting disclose(s):
A portable lighting device comprising:
a housing having a proximal end and a distal end, the housing defining a hollow cavity (para [0007] and see also Fig. 11d, 11e).
a light source disposed at the proximal end of the housing (Fig. 11e, light at the bottom end); 
at least one control switch disposed in the cavity of the housing (Fig. 6a, 138); 
wireless communication circuitry disposed in the cavity of the housing and configured for wireless transmission through a wireless link ([145], transceiver 140 may be configured to communicate via one or more wireless standards such as Bluetooth (e.g., short-wavelength, ultra-high frequency (UHF) radio waves in the industrial, scientific, and medical (ISM) band from 2.4 to 2.485 GHz), near-field communication (NFC), Wi-Fi (e.g., Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards), etc. For example, wireless connectivity (e.g., RF 900 MHz or Wi-Fi) may be built in to the flashlight 100 to provide remote monitoring and control the flashlight 100 via one or more external communication devices 110); 
at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable device is exposed and to output an associated sensor data, the at least one sensor comprising a temperature sensor (para 177,flashlight 100 monitors various types of data (e.g., temperature) and para 47), a Global Positioning Satellite (GPS) locator ([0094]; a global positioning system (GPS) transmitter or receiver and [0144];) and the cellular communication ([0146]; cellular networks); and
 The above art/combination does not expressly disclose the control switch is configured for activation of an emergency mode; the at least one sensor comprising an accelerometer or using a GPS antenna and a LTE antenna, a processor operatively coupled to the at least one control switch, the at least one sensor and the wireless communication circuitry, the processor configured to receive a signal from the at least one control switch for activation of the emergency mode, and send an associated output signal for transmission by the wireless communication circuitry, the associated output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; 
wherein the activation of the emergency mode is triggered automatically based on a predetermined condition, the predetermined condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a detection by the accelerometer of a certain change in elevation within a predetermined period, and a detection by the accelerometer of a vibration above a certain threshold level.
  Chen teaches the at least one sensor using a GPS antenna and a LTE antenna (Fig. 4, 414 and 416 and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414 and para [40], radio source network is accessed via cellular antenna for position determination and see also [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36).
Singh teaches or suggests: an accelerometer; a processor operatively coupled to the at least one sensor and the wireless communication circuitry, the processor configured to receive an input signal associated with an activation of an emergency mode, and in response to the receipt of the input signal, transmit an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device; and an external communication devices wirelessly coupled to the remote server, and configured to receive the alert notification from the remote server, the alert notification comprising the sensor data from the at least one sensor ([0035]; 12 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.
Govindassamy teaches or suggests: at least one control switch in the housing and configured for activation of an emergency mode; the processor configured to receive a signal from the at least one control switch for activation of the emergency mode, and send an associated output signal for transmission by the wireless communication circuitry, the associated output signal comprising the sensor data from the at least one sensor and an identification information of the portable device (Col 11, Il. 5- Col 12, Il. 65; Col 15, Il. 5-50; Col 9, Il. 7 et seq.); and
wherein the at least one control switch configured for activation of the emergency mode (Col 17, Il. 25-67; Col 9, Il. 25-35; the trigger may be at least one of an autonomous trigger, operation of a dedicated hardware button, operation of a soft key/button on a user interface menu of the client device, a voice activated command based on a voice recognition system, or simultaneously pressing two or more second buttons,);
the activation of the emergency mode is triggered automatically based on a predetermined condition, the predetermined condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a detection by the accelerometer of a certain change in elevation within a predetermined period, and a detection by the accelerometer of a vibration above a certain threshold level (Col 12, Il. 20-25; the autonomous trigger may be based on … detection of a predetermined change of acceleration of the client device, lack of a predetermined expected movement over a predetermined period.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Regarding claim 9, the combination as applied above further teaches or suggests:
the light source emits an SOS distress lighting pattern when the emergency mode is activated (Govindassamy Col 17, Il. 7-45; Col 9, Il. 7 et seq.; see also claim 1 and above claim(s)).

Regarding claim 12, the combination as applied above further teaches or suggests:
the output signal is transmitted by the wireless communication circuitry to an external communication device through the wireless link, the output signal providing an alert notification at the external communication device, the alert notification comprising the sensor data from the at least one sensor (Whiting [0144-8]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 13, the combination as applied above further teaches or suggests:
the alert notification is provided as a software application message or an SMS message (Singh [0035]; 12 et seq.; see also claim 1 and above claim(s)).

Regarding claim 14, the combination as applied above further teaches or suggests:
a rechargeable battery electrically coupled to the light source, wherein the wireless communication circuitry further configured to transmit a battery condition information of the rechargeable battery to an external communication device through the wireless link (Whiting [0144-8]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 15, the combination as applied above further teaches or suggests:
the wireless communication circuitry is selected from a group consisting of Bluetooth circuitry, Wi-Fi circuitry and wireless mobile communication circuitry (Whiting [0144-8]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 16, Whiting discloses
A portable device comprising:
a housing defining a hollow cavity (para [0007] and see also Fig. 11d, 11e); 
a light source disposed within the housing configured to emit light outwardly (Whiting: Fig. 6a-6d, housing 602 and Fig. 11e, the light at the lower end of the housing 602);
wireless communication circuitry disposed in the cavity of the housing and configured for wireless transmission through a wireless link (([145], transceiver 140 may be configured to communicate via one or more wireless standards such as Bluetooth (e.g., short-wavelength, ultra-high frequency (UHF) radio waves in the industrial, scientific, and medical (ISM) band from 2.4 to 2.485 GHz), near-field communication (NFC), Wi-Fi (e.g., Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards), etc. For example, wireless connectivity (e.g., RF 900 MHz or Wi-Fi) may be built in to the flashlight 100 to provide remote monitoring and control the flashlight 100 via one or more external communication devices 110);
 at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable device is exposed and to output an associated sensor data (para 177,flashlight 100 monitors various types of data (e.g., temperature) and para 47), the at least one sensor comprising a Global Positioning Satellite (GPS) locator (([0094]; a global positioning system (GPS) transmitter or receiver and [0144];) and the cellular communication ([0146]; cellular networks); and
The above art/combination does not expressly disclose the at least one sensor comprising an accelerometer or using a GPS antenna and a LTE antenna; automatically activate an emergency mode based on a predetermined sensor condition, the predetermined sensor condition comprising sensor data associated with a detection by the accelerometer of a certain change in elevation within a predetermined period; or automatically send an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device.
Chen teaches the at least one sensor using a GPS antenna and a LTE antenna (Fig. 4, 414 and 416 and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414 and para [40], radio source network is accessed via cellular antenna for position determination and see also [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36).
Singh teaches or suggests: automatically activate an emergency mode based on a predetermined sensor condition, the predetermined sensor condition comprising sensor data associated with a detection by the accelerometer of a certain change in elevation within a predetermined period ([0025]; [0035]; 12 et seq.; see also claim 1 and above claim(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.
Govindassamy teaches or suggests: automatically send an output signal for transmission by the wireless communication circuitry, the output signal comprising the sensor data from the at least one sensor and an identification information of the portable device (Col 11, Il. 5- Col 12, Il. 65; Col 15, Il. 5-50; Col 9, Il. 7 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Regarding claim 17, the combination as applied above further teaches or suggests:
the predetermined sensor condition further comprises sensor data associated with a detection by the accelerometer of a vibration above a certain threshold level (Whiting [0147]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1, 7, 11, and above claim(s)).

Regarding claim 18, the combination as applied above further teaches or suggests:
the at least one sensor further comprises a temperature sensor, the predetermined sensor condition further comprises sensor data associated with a detection by the temperature sensor of a temperature above a certain temperature threshold level (Whiting [0147]; 6 et seq.; see also claim 1, 5, 7, and above claim(s)).

Regarding claim 19, the combination as applied above further teaches or suggests:
wherein the light source emits an SOS distress lighting pattern when the emergency mode is activated (Govindassamy Col 17, Il. 7-45; Col 9, Il. 7 et seq.; see also claim 1, 9, and above claim(s)).

Regarding claim 20, the combination as applied above further teaches or suggests: 
the output signal is transmitted by the wireless communication circuitry to an external communication device through the wireless link, the output signal providing an alert notification at the external communication device via a software application message or an SMS message (Whiting [0144-8]; 6 et seq.; Singh [0035]; 12 et seq.; see also claim 1, 12-13, and above claim(s)).

Response to Arguments
Applicant's arguments filed on 6/16/2022 have been fully considered but they are not persuasive. 
On page 8-9 of the Applicant’s Response, applicants argue that “Chen teaches how a mobile phone may increase its accuracy of its location by utilizing a Bluetooth Low Energy signal to connect with nearby mobile phones sharing their location and then averaging the information together to provide a more accurate location determination. The Final Office Action purports that Chen teaches the device having both a GPS antenna and a LTE antenna. Yet, Chen is teaching this for a mobile phone and not a flashlight. Chen states, "Mobile phones nowadays can determine their locations by navigation signals from a satellite system (e.g., global positioning system or GPS) and an assistant navigation system (e.g., Assistant GPS or AGPS) or radio frequency signals from signal sources such as WiFi Access points (AP), and then upload their locations to a remote cloud server for provide positioning or tracking services for service subscribers." It is clear that Chen was talking about BLE devices such as mobile phones and not flashlights. Thus, it is still not obvious for a flashlight to include both a GPS antenna and a LTE antenna. The Applicant also points out that the obviousness rationale in the Final Office Action's rejection does not make sense. More specifically, in formulating the obviousness rejection citing Chen the Final Office Action purports the following: "It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations in order to determine position with increased accuracy (Chen: para 36)." Respectfully, this rationale makes no sense when the solution taught by Chen is not implemented in the Applicant's claimed structure. Again, Chen teaches how a mobile phone may increase its accuracy of its location by utilizing a Bluetooth Low Energy signal to connect with nearby mobile phones sharing their location and then averaging the information together to provide a more accurate location determination. In the Applicant's invention, there is no sharing of nearby signals with another flashlight nor another mobile device. The entire purpose of Chen is to share information with nearby devices using Bluetooth Low Energy signals, but if no other devices are present then no such increase in positional accuracy can be obtained through Chen's teaching. Accordingly, it simply makes no sense that Chen would be obvious to combine when Chen's method was not combined. For this reason, the Final Office Action has failed to put forth a prima facie case of obviousness that makes sense. Accordingly, the rejection should be removed.”.
In response, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the primary references Whiting clearly teaches using GPS locator for the flashlight as well as cellular communications (para 94, and para 146). Therefore, one of the ordinary skill in the art would look at the teachings from other references that uses cellular communications such as Chen. Chen teaches in para [40] that radio source network is accessed via cellular antenna for position determination and para [41], cellular communication antenna 416 for communicating with cloud-based network including LTE and GPS antenna 414.  Chen clearly teaches the motivation of position determination with increased accuracy (para 36). Such benefit would be clearly desirable for the portable device of Whiting having a GPS locator.

On pages 9-10 of the Applicant’s Response, applicants argue that the cited references does not teach the limitations of claim 7 or 11.
In response, Examine respectfully disagrees because Govindassamy for teaching the limitations of claim 7 or 11, wherein the portable device further comprises at least one control switch, the at least one control switch configured for activation of the emergency mode (Col 17, Il. 25-67; Col 9, Il. 25-35; the trigger may be at least one of an autonomous trigger, operation of a dedicated hardware button, operation of a soft key/button on a user interface menu of the client device, a voice activated command based on a voice recognition system, or simultaneously pressing two or more second buttons,); the activation of the emergency mode is triggered automatically based on a predetermined condition, the predetermined condition is selected from a group consisting of a detection by the temperature sensor of a temperature above a certain temperature threshold level, a detection by the accelerometer of a certain change in elevation within a predetermined period, and a detection by the accelerometer of a vibration above a certain threshold level (Col 12, Il. 20-25; the autonomous trigger may be based on … detection of a predetermined change of acceleration of the client device, lack of a predetermined expected movement over a predetermined period.). The motivation for combination would be to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

On page 10-11 of the Applicant’s Response, applicants argue that the obviousness rationale used by the Final Office Action in regards to Singh fails to even put forth a prima facie case of obviousness.
In response, Examiner respectfully disagrees because the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the primary reference Whiting teaches a portable device/flashlight with GPS locator and Wireless/cellular functionalities (para 144-146) and further teaches the user interface (138) for switching modes may be a touch pad (para 143). Similarly, Singh teaches a portable device having GPS and cellular functionalities and a touch screen user interface (abstract and par 13-14). Singh further teaches determining emergency events using different ways such as entering sequence of taps/wipes/gesture as defined by the user (para 20-22), acceleration (para 25), seizure (para 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suit needs based on characteristics of the system, base the system on criteria desired by a user, integrate functions related to health, safety, and security into a device, determine emergencies, and communicate information.

On page 11-12 of the Applicant’s Response, applicants argue that in regards to Govindassamy, the obviousness rationale used by the Final Office Action also fails to even put forth a prima facie case of obviousness.
In response, Examiner respectfully disagrees because the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the primary reference Whiting teaches a portable device/flashlight with GPS locator and Wireless/cellular functionalities (para 144-146) and further teaches the user interface (138) such as buttons and switches (para 143). Similarly, Govindassamy teaches a portable client device having GPS (col. 23 Il 50-55) and cellular functionalities (Col. 2 Il 15-40) and user interface with switches (Col. 9 lines 25-35). Govindassamy further teaches autonomous triggers for alerts and transmitting images and sound (Col. 13 Il 15-45) in addition to the conventional location and identifying information (Col 15 Il 20-25) and such autonomous trigger can be from an accelerometer (Col 12, Il. 20-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a distributed emergency notification and response system and disseminate more detailed information beyond what conventional emergency services provide.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687